UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:May 5, 2015 CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) Item 3.02 Unregistered Sales of Equity Securities. Capstone Companies, Inc., a Florida corporation, (“Company”), was advised on May 12, 2015, by Company stock transfer agent that the holder of 1,000 shares of Company Series C Convertible Preferred Stock, $.0.10 par value per share, (“Series C Stock”), which represents 100% of the issued and outstanding shares of the Series C Stock,had converted the Series C shares into 67,979,425 shares of Company Common Stock.The effective date of the conversion was May 5, 2015.The shares were issued without restrictive legends pursuant to Rule 144 under the Securities Act of 1933, as amended, (“Securities Act”). The holder of the Series C Stock is an “accredited investor” under Rule 501(a) of Regulation D under the Securities Act. The conversion is exempt from registration under Section 3(a)(9) of the Securities Act of 1933, as amended. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date: May 13, 2015 By: /s/ James McClinton Chief Financial Officer
